Per Curiam,
If that portion of the charge of the learned court below, embraced in the fifth assignment, stood alone, it might be open to criticism. The contract of hiring was for one year, and it is true, as was stated by the court in the portion of the charge referred to, that the defendants below had no right to discharge the plaintiff during the running of the contract, because he was too high priced. But if, at the time, the defendant company had a right to discharge him for any cause, such discharge would not be unlawful because a wrong reason had been given for it. An examination of the charge of the learned judge shows that he had instructed the jury fully and correctly upon the right to discharge plaintiff by reason of his sickness and inability to perform his duties. Then followed the instruction that they could not discharge him because he was too high priced. Both rulings were correct, and sufficiently presented either view of the case. It was not, perhaps, a generous act to discharge an old employe of the company for a temporary incapacity to perform his duties, caused by an accident occurring in their service. We are not dealing with the sentiment of the case, which is often misleading, but with its law, and that requires this judgment to be affirmed.